Title: To James Madison from Edmund Randolph, 30 September 1787
From: Randolph, Edmund
To: Madison, James


My dear friend
Bowling green Sepr. 30. 1787.
We arrived here last night, with as little inconvenience as possible. Betsey has recovered by travelling.
Baltimore resounds with friendship for the new constitution, and Mr. Chase’s election depends, as it is said, upon his opinion concerning it. He waited on me, with an expectation, I suspect, of learning something to foster his opposition. I was prepared, because I had heard of his harangue to the people of Fell’s point the night before I saw him. It was represented to me, that after he had finished his speech, Colo Sam: Smith and Mr. Zebulon Hollingsworth asked him, whether he espoused the constitution or not? He replied to this effect: “Here gentleme[n] is a form of government, (pulling out the Maryland Act) under which we have lived happily for more than ten years. Shall we make a new experiment precipitately? Are we to pay taxes indefinitely, have our Militia led from one End of the continent to the other, and be dragooned by a standing army, if we fail in the smallest article of duty? But—I have not made up my mind.” However in the discourse between us, altho’ he discovered a tendency to reject the constitution, unless amended, he declared he would labour to Establish a fœderal government.
In Bladensburg the constitution is approved. In Alexandria the inhabitants are enthusiasts, and instructions to force my dissenting colleague to assent to a convention are on the anvil. I wrote to him yesterday, suggesting to him this expedient: to urge the calling of a convention as the first act of the assembly; if they shd. wish amendments, let them be stated and forwarded to the states: before the meeting of the convention an answer may be obtained: if the proposed amendments be rejected, let the constitution immediately operate: if approved, by nine states, let the assent of our convention be given under the exception of the points amended. This will, I believe, blunt the opposition, which will be formidable, if they must take altogether or reject. The reeligibility of the president and senate has excited Mr. Jas. Mercer’s resentment, and he positively objects to the constitution without an alteration. I learn nothing of Mr. H——y nor of Mr. Pendleton except that he is almost perfectly recovered. Adieu: and believe me My dear sir, always & inviolably to be yr. affectionate friend
E. R.
